Case: 1:18-cv-07686 Document #: 1027 Filed: 03/16/21 Page 1 of 1 PageID #:9760

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Welly Chandra, et al.
                                                         Plaintiff,
v.                                                                    Case No.:
                                                                      1:18−cv−07686
                                                                      Honorable Thomas M.
                                                                      Durkin
BOEING INTERNATIONAL SALES
CORPORATION, a Washington State Profit
Corporation, et al.
                                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 16, 2021:


        MINUTE entry before the Honorable Thomas M. Durkin: Pursuant to the Order
Approving Unopposed Motion for Dismissal of Plaintiff's Claims with Prejudice and
Approval of Minor Settlements in 19 C 797, all of plaintiff Fahrida Kurniawati's claims
are hereby dismissed in their entirety with prejudice and without costs. Fahrida
Kurniawati terminated. Mailed notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
